DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 01/09/2020.  Claims 1-4 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (20180287464)

Regarding claim 1. Sung teaches a rotary electric machine [motor of fig 1B with fig 6A] comprising: 
a stator including a cylindrical stator core [see circular stator 102], and a coil mounted on the stator core [i.e. 120/126]; and 5a rotor [106] disposed radially inward of the stator, 
wherein the rotor includes a rotor core [center core relative to rotor part, ¶27] having a refrigerant flow path [see fig 5, 50] through which a refrigerant [i.e. coolant, ¶27] is able to flow due to axial center cooling, 
and an end surface plate [130] disposed at an end of the rotor core in an axial direction, the end surface plate includes a refrigerant flow hole [135] configured to communicate 10with the refrigerant flow path, 
and a surface treatment portion [52, coating ¶33] disposed at least between the refrigerant flow hole and an outer peripheral edge of the end surface plate [fig 6A shows 52 positioned between outer edge of 130 and flow hole 135], 
and a surface tension of the surface treatment portion is smaller than that of at least one of the end surface plate and the refrigerant [This limitation has been interpreted as refrigerant repelled from coated surface at an angle greater than 90deg produces a surface tension of the treated portion smaller than the surface plate and refrigerant, see applicant’s specs page 10 line 12 – page 11 line 5.  Since ¶11 and ¶28-¶29 of Sung discloses the coated surface (i.e. 52) having a contact angle with a refrigerant of 130 deg, then one of ordinary skill in the art can see that the surface tension treatment, i.e. coating, is smaller than that of the end surface plate (i.e. item 130) and refrigerant (refrigerant fluid, ¶28) for the coating forming a contact surface with a fluid of an angle greater than 90 deg]. 

Regarding claim 2. Sung teaches the rotary electric machine according to claim 1, wherein the surface treatment portion has a film [i.e. coating film of 52] configured to cover at least a space [coating covers a portion between outer edge of 130 and flow hole 135] between the refrigerant flow hole and the outer peripheral edge of the end surface plate.

Regarding claim 4. Sung teaches the rotary electric machine according to claim 1, wherein the surface treatment portion has an annular shape along an outer periphery of the end surface plate when seen in the axial direction [see fig 6A, 52 forms an annular shape].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. in view of Victor et al. (3,354,022)  
Regarding claim 3. Sung teaches the rotary electric machine according to claim 1, 
However, Sung does not explicitly mention wherein the surface treatment portion has a fine concavo-convex structure.
Victor teaches wherein the surface treatment portion has a fine concavo-convex structure [fig 4 shows a micro rough coating with elevations and depressions to form a hydrophobic material col 3 lines 15-35].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Victor and incorporate them in the coating of Sung in order to have a surface is produced having configurations which impart a greater degree of water repellency to the surface than the corresponding unmodified solid surface [col 3 lines 20-26]. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839